 In the Matter of HARRY M. SENSENICH, MARTIN M. SENSENICH,FANNIE M. SENSENICH, AND HETTIE M. SENSENICH, TRADING ANDDOING BUSINESS AS SENSENICH BROTHERSandINTERNATIONAL Asso-CIATION OF MACHINISTS, A. F. OF L.Case No. 4-R-1289.-Decided March 17,1944Mr. Paul A. Mueller,of Lancaster, Pa.,* for the Company.Mr. Stanley N. Lentz,of Philadelphia, Pa., andMr. George R.Co ffroad,of Lancaster, Pa., for the Union.Mr. Armin Uhler,of counsel to the Board.DECISIONANDORDERSTATEMENTOF THE CASEUpon a petition duly filed by International Association ofMachinists,A. F. of L., herein called the Union, alleging that aquestion affecting commerce had arisen concerning the representationof employees of Harry M. Sensenich, Martin M. Sensenich,Fannie M.Sensenich, and Hettie M. Sensenich, trading and doing business asSensenich Brothers, herein called the Company, the National LaborRelations Board provided for an appropriate hearing upon duenotice before Fred G. Krivonos, Trial Examiner. Said hearing washeld at Lititz, Pennsylvania, on January 21, 1944.The Company andthe Union appeared and participated.All parties were afforded fullopportunity to be heard, to examine and cross-examine witnesses,and to introduce evidence bearing on the issues.The Trial Ex-aminer's rulings made at the hearing are free from prejudicial errorand are hereby affirmed. The Company and the Union filed briefswhich the Board has considered.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYSensenich Brothers is a partnership composed of Harry M. Sen-senich,Martin M. Sensenich, Fannie M. Sensenich, and Hettie M.55 N L. R. B., No. 102.566 SENSENICH BROTHERS567Sensenich.The Company has its principal office at Lititz, Pennsyl-vania, and it maintains two plants, one at Lititz and one at Lancaster,Pennsylvania, for the manufacture of wooden airplane propellers.During the past year, 75 percent of the raw materials used by theCompany, valued at more than $250,000, was shipped to its plantsfrom outside the Commonwealth of Pennsylvania.During the sameperiod, 95 percent of the Company's finished products, which exceeded$1,000,000 in value, was shipped to points outside the Commonwealthof Pennsylvania.The Company admits that it is en ;aged in commerce within themeaning of the National Labor Relations Act.U. THE ORGANIZATION INVOLVEDInternational Association of Machinists, affiliated with the Amer-ican Federation of Labor, is a labor organization admitting to mem-bership employees of the Company.III.THE ALLEGED APPROPRIATE UNITThe Union contends that a unit limited to employees of the Com-pany's Lititz plant is appropriate.The Company is opposed to sucha unit and alleges that the close integration of its Lititz and Lancasterplants requires the inclusion of both in a single unit.The record shows that prior to 1942 all of the Company's manufac-turing operations were carried on at Lititz where the Company hasbeen permanently established since 1940. In September 1942 ordersfrom the United States Government brought about a substantial in-crease in business necessitating an expansion of facilities.Additionalfactory space was leased for this purpose at Lancaster to which severaldepartments were then transferred.'The Company considers thepresent arrangement as a temporary measure and it contemplates thereturn of these departments to the Lititz plant as soon as Governmentorders decline and business contracts to its normal proportions.Under present conditions the Company's operations and manufac-turing processes begin at the Lititz plant.Lumber is received atLititz and is stored at the Company's lumber yard. It is then movedto the assembly department for processing.After the lumber has beenkiln-dried, laminations are laid out, provided with hub borings andinspected.This is followed by joining, planning, and gluing opera-tions.In the next department the propellers are profiled, seasoned,and then stored.From there they move successively through the carv-ing and finishing departments. In the latter, the propellers are pro-1The second yearly term of the lease of the Lancaster establishment expires in September1944. 568DECISIONS OF NATIONAL LABOR RELATIONS BOARDvided with fabric, painted, and varnished.A final inspection com-pletes the operations performed at the Lititz plant.The partially fil-ished propellers are transported by truck 2 to Lancaster.There, afterbeing again inspected, they enter, in the order mentioned, the metaltipping, balancing. finishing,' anti hub installation departments.Thefinished propellers undergo final inspection and are then sent to thepacking and shipping department.The several departments of the Lititz and Lancaster plants havetheir individual foremen and assistant foremen.However, produc-tion is under the over-all supervision of the Lititz production managerfrom whom the Lancaster production manager receives his orders.While the various operations of which the continuous manufactur-ing process consists are divided between the Company's two plants asoutlined above, certain of the departments overlap and there is asteady interchange of Lititz and Lancaster employees in classifica-tions within the alleged unit.'The repair sales department which islocated in the Lancaster plant includes several skilled carvers who arestationed in the Lititz carving department and who are sent to Lan-caster whenever repair operations call for their services.'The situa-tion in the case of the maintenance department is similar.This de-partment has its location and supervision at the Lititz plant and itservices the Lancaster plant either through an employee who is sta-tioned there, or by sending employees from Lititz when needed.Thefinishing department also is dig-ided and is partly located in the Lititzand partly in the Lancaster plant, operations in the two sections beingsubstantially identical .13The evidence indicates that labor shortages at the Lititz plant aregenerally supplied by temporary transfers of excess personnel whichperiodically becomes available at Lancaster.Transfers at the requestof the Lititz department heads are made for periods varying in lengthfrom several hours to 3 weeks.Employees are frequently requisi-tioned from Lancaster for the purpose of unloading materials at theCompany's Lititz siding and transporting them to the Lititz plant.Other temporary transfers are occasioned by the constantly changingneeds for inspectors at various points in the production line.Whileboth Lititz and Lancaster have separate staffs of inspectors, the unevenflow of production often necessitates the shifting of inspectors from2The Compain's ti tick makes from one to three trips per day to maintain a constantflow of p1opelleis from Lititz to LancasterIFinishing opeiatnons at the Lancaster plant include varnishing, sanding, application ofdecalcomania, and spray varnishingThe parties me in agreement that, whatever its geognaphscal scope, the unit shouldinclude all production and maintenance employees, excluding foremen, assistant foremen,supervisors, office aid clerical employees, engineers, draftsmen, guards, and janitors.The repair depanlment comes under the sales department which is located at LititzThe record does not refer to any specific instances of mteachange of finishing employeesbetween the two sections SENSENICH BROTHERS569one plant to the other. In the aggregate, operations during the 6-month period preceding the hearing required approximately 75 tem-porary transfers of the above types.The Company carries the employees at the two plants on a singlepay roll.The record does not disclose any differences in the employ-ment policies, working conditions, and wage scales applicable re-spectively to the Lititz and Lancaster plants.'As to the present state of organization of the, Company's employeesthe evidence indicates that the Union, in September 1943, commencedand subsequently carried on organizational activities exclusively atthe Lititz plant.'It appears that the Union was successful in secur-ing at least 27 designations during the first month, and that duringthe following 4 months organization progressed steadily at the rateof from 2 to 9 additional designations per month.At the time ofthe hearing the purported membership of the Union was slightly inexcess of 30 percent of the employees at the Lititz plant.On the otherhand, there is nothing in the record to indicate that organization ofthe employees at the Lancaster plant would not succeed and progresssimilarly if attempted.9Under all the circumstances, and particularly in view of the inter-relation of the Company's Lititz and Lancaster plants as exemplifiedby the extent and complexity of the interchange of employees betweenthem,70 as well as the inconclusive state of organization, Ave find thatthe unit proposed by the Union is inappropriate.We shall, therefore,dismiss the petition herein without prejudice.Our finding concern-ing the unit alleged in the present petition, however, does not precludethe reinvestigation by the Board of the appropriateness of a similarunit upon a new petition supported by a showing of material changesin the circumstances which underlie our Decision herein."CfMatter of Metal Office Furniture Company, 51 N L11n 9918In support of its petition the Union, as iepol ted by the Regionau Dneetor, submitted 76application and designation cards, 49 of which bole the appaienLly genuine original signa-tures of employees whose names appeal on the Company's pay ioll of Decenibei 11, 1.943.This pay roll contains the names of 175 emplovecs in the .1 leged appiopi i.ite unitOf the49 cards, 27 were dated in September, 7 in October, 2 in November, and 9 in Decenibei 1943.Four cards were undatedAt the hearing the Union submitted four additional applIation cards bearing like signa-tures of employees in the unlit claimed and listed on the Company's Decmuboi 11, 1,943, payroilThese cards weIe dated in .lanoniy 10449CfMatter of Metal Office Fm nntuic Coinpan , sap1a; Matter of Standard Oveiall Com-pany,53 N L It B 96010CfMattci of Standard Overall Company, sapian while a pnor dot ernunation ht the i'o,ird chat a ceitanr and is of is not appiopualewill be given great iseight by the hoard in a lati'i iepresentation proceeding intolriig thesame industry, such a detm9uuintion is not couclusne, especutlly iiliere it his not laconic thebasis of a certification or of collective halgannngSceMatter of Keituefy FluorsparCompany,52 N L 11 B 227 570DECISIONSOF NATIONAL LABOR RELATIONS BOARDIV.THE ALLEGED QUESTION CONCERNING REPRESENTATIONSince the bargaining unit sought to be established by the petitionis not appropriate as found in Section III, above, we find that noquestion has arisen concerning the representation of employees of theCompany, within the meaning of Section 9 (c) of the National LaborRelations Act.ORDERIT IS HEREBY ORDERED that the petition for investigation and certifi-cation of representatives of employees of Harry M. Sensenich, MartinM. Sensenich, Fannie M. Sensenich, and Hettie M. Sensenich, tradingand doing business as Sensenich Brothers, Lititz, Pennsylvaia, filedherein by International Association of Machinists, A. F. of L., be, andit hereby is, dismissed.MR. JOHN M. HOUSTON took no part in the consideration of the aboveDecision and Order.